DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 02/28/2021, with respect to rejection of claims 1, 5, and 8-10 under 35 U.S.C. 103, have been fully considered and are persuasive. Amended to independent claim 1 has overcome the rejections. Update and interference search have been conducted. Claims 1, and 3-10 are allowed. Claim 2 has been canceled. All rejections and objections have been withdrawn. 
Allowable Subject Matter
Claims 1, and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 6, and 7 have been amended either incorporating, or converting the dependent claims to independent claims, with the previously indicated allowable subject matter. That is, the prior art references of UTSUNOMIYA and HARAYAMA disclose various limitations of the claims. However, the prior art fails to disclose all limitations of the claims and to show the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613